USCA11 Case: 20-14566    Date Filed: 08/09/2021   Page: 1 of 8



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14566
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:18-cr-20436-RNS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RAIZA DEL CARMEN DE LEON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 9, 2021)

Before JORDAN, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14566      Date Filed: 08/09/2021   Page: 2 of 8



      Raiza De Leon, a federal prisoner proceeding pro se, appeals the district

court’s denial of her expedited motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). On appeal, she argues that the district court erred in determining

that she failed to demonstrate extraordinary and compelling circumstances and that

she met the other relevant criteria for compassionate release. After review, we

affirm.

                               I.      Background

      In 2018, De Leon pleaded guilty to conspiracy to commit health care fraud

and wire fraud in violation of 18 U.S.C. § 1349, and she was sentenced to 42

months’ imprisonment. She did not file a direct appeal.

      In October 2020, De Leon filed an expedited § 3582(c) motion for

compassionate release, arguing that the “global pandemic” of COVID-19 had

spread through the Bureau of Prisons’ (“BOP”) facilities, which when combined

with her hypertension, chronic anemia, obesity, and “a blood disorder” increased

her vulnerability to the disease and constituted an extraordinary and compelling

reason for relief. The government opposed her motion, arguing that she failed to

demonstrate extraordinary or compelling circumstances based on her health

conditions because her medical records demonstrated that her conditions were well

controlled by medications, and there was no evidence that her conditions

substantially diminished her ability for self-care. The government maintained that


                                         2
          USCA11 Case: 20-14566       Date Filed: 08/09/2021    Page: 3 of 8



district courts and this Court have denied compassionate release motions for

similarly situated defendants, and the 18 U.S.C. § 3553(a) factors weighed against

her release.

      Two days after receiving the government’s response, the district court

denied her motion. The district court explained that under the applicable

framework, if it found that De Leon established extraordinary and compelling

circumstances that warrant a reduction, it had to also consider the § 3553(a) factors

and determine whether she posed a danger to any person or the community before

granting her motion for compassionate release. The district court noted that “if an

inmate has a chronic medical condition that has been identified by the [CDC] as

elevating an inmate’s risk of becoming seriously ill from COVID-19, that

condition may constitute ‘extraordinary and compelling reasons.’” Nevertheless,

the district court determined that she failed to articulate extraordinary and

compelling circumstances because she did “not allege that she suffers from any

serious respiratory, cardiac or other medical conditions that would compromise her

if she were to contract the coronavirus.” The district court further noted that there

had been very few COVID-19 cases at the facility in question. The district court

explained that because De Leon failed to establish extraordinary and compelling

circumstances, it did not need to address the remainder of the relevant criteria.

Accordingly, the district court denied her motion. De Leon appealed.


                                           3
           USCA11 Case: 20-14566             Date Filed: 08/09/2021     Page: 4 of 8



                                       II.     Discussion

       De Leon argues her hypertension and obesity put her at an increased risk if

she were to contract COVID-19, and the district court erred in determining that her

health conditions combined with the pandemic did not constitute extraordinary and

compelling circumstances. She maintains that the district court is not limited to the

Sentencing Commission’s definition of extraordinary and compelling

circumstances and that the district court has the discretion to determine what

constitutes an extraordinary and compelling circumstance. Finally, she argues that

the § 3553(a) factors support her request.1 The government argues that the district

court properly denied her motion because she failed to demonstrate extraordinary

or compelling reasons, and, in any event, the § 3553(a) factors supported the denial

of her motion.

       We review de novo whether a defendant is eligible for an 18 U.S.C.

§ 3582(c) sentence reduction. United States v. Bryant, 996 F.3d 1243, 1251 (11th

Cir. 2021). If a defendant is eligible for relief, we review the district court’s




       1
          To the extent De Leon argues that the district court procedurally erred in ruling on her
motion before she filed a reply to the government’s response in opposition to her motion, no
reversible error has been shown. De Leon cites no authority that provides that a district court
must wait for the filing of a reply before ruling on an expedited motion and research has revealed
none. Furthermore, she fails to identify any arguments that she would have raised in her reply
brief or how she was otherwise prejudiced by the district court ruling on her expedited motion
without giving her the opportunity to file a reply brief.
                                                 4
             USCA11 Case: 20-14566    Date Filed: 08/09/2021    Page: 5 of 8



decision to grant or deny relief for an abuse of discretion. Id.; see also United

States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

      Generally, a court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). Section 3582(c)(1)(A), however, provides the

following limited exception:

      the court, upon motion of the Director of the [BOP], or upon motion
      of the defendant after the defendant has fully exhausted all
      administrative rights . . . may reduce the term of imprisonment . . . ,
      after considering the factors set forth in section 3553(a) to the extent
      that they are applicable, if it finds that . . . extraordinary and
      compelling reasons warrant such a reduction . . . and that such a
      reduction is consistent with applicable policy statements issued by the
      Sentencing Commission.

Id. § 3582(c)(1)(A). Thus, De Leon was eligible for a sentence reduction only if

the district court found that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” See id. And if she met this eligibility

criteria, the district court had to consider the § 3553(a) factors in deciding whether

to grant a reduction. Id. In other words, the district court may deny relief because

the defendant is not eligible, or because relief would be inappropriate under the

Section 3553(a) factors, or for both reasons. In this case, the district court denied

relief because it determined that De Leon was not eligible as she had not

demonstrated extraordinary and compelling reasons that warrant a sentence

reduction.
                                           5
          USCA11 Case: 20-14566        Date Filed: 08/09/2021    Page: 6 of 8



      The Sentencing Commission defines “extraordinary and compelling

reasons” for purposes of § 3582(c)(1)(A) in Application Note 1 to U.S.S.G.

§ 1B1.13 of the Sentencing Guidelines. See U.S.S.G. § 1B1.13 cmt. (n.1); see also

Bryant, 996 F.3d at 1247, 1262–63. Pursuant to this definition, there are four

circumstances under which “extraordinary and compelling reasons exist”: (A) the

defendant suffers from (i) “a terminal illness,” or (ii) a permanent health condition

“that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility from which he or she is not

expected to recover”; (B) the defendant is “at least 65 years old,” “is experiencing

a serious [age-related] deterioration in physical or mental health,” and “has served

at least 10 years or 75 percent of his or her term of imprisonment, whichever is

less”; (C) the defendant’s assistance is needed in caring for the defendant’s minor

child, spouse, or registered partner due to (i) “[t]he death or incapacitation of the

caregiver of the defendant’s minor child or minor children” or (ii) “[t]he

incapacitation of the defendant’s spouse or registered partner”; and (D) there exist

“other” extraordinary and compelling reasons “[a]s determined by the Director of

the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1 (A)–(D)).

      Contrary to De Leon’s argument on appeal, we have held that “district courts

are bound by the Commission’s definition of ‘extraordinary and compelling

reasons’ found in 1B1.13.” Bryant, 996 F.3d at 1262. Furthermore, we have held


                                           6
            USCA11 Case: 20-14566           Date Filed: 08/09/2021       Page: 7 of 8



that although the catchall “other” extraordinary and compelling reasons provision

set forth in Application Note 1(D) gives discretion to the Director of the BOP to

identify other qualifying reasons, it “does not grant discretion to courts to develop

‘other reasons’ that might justify a reduction in a defendant’s sentence.” Id. at

1248. Accordingly, because the BOP did not determine that other extraordinary

and compelling reasons existed in De Leon’s case, she was eligible for relief only

if her asserted reasons fell within the reasons identified as “extraordinary and

compelling” in subsections (A) through (C) of Application Note 1 to U.S.S.G

§ 1B1.13. See Bryant, 996 F.3d at 1264–65.

       Although De Leon suffers from obesity and hypertension, those medical

problems do not establish eligibility for a reduced sentence, even in light of the

COVID-19 pandemic. 2 See, e.g., Harris, 989 F.3d at 912 (holding that a district

court does not err in refusing to reduce a prisoner’s sentence because his

hypertension might increase the risk of a severe illness from COVID-19). In order

to show that her medical conditions were “extraordinary and compelling” reasons



       2
          The government informed us that since the filing of this appeal, De Leon has refused
vaccination against COVID-19, which it maintains further undermines her extraordinary and
compelling reason argument. But that fact was not before the district court and, therefore, does
not affect our analysis. The government also informed us that, since the filing of this appeal, the
CDC has updated its lists of what medical conditions present a greater risk of severe illness from
COVID-19 and that the list now includes obesity. Nevertheless, the government maintains that
“the district court correctly found[] that [De Leon’s] obesity and well-controlled hypertension
were not extraordinary and compelling reasons warranting compassionate release.”

                                                 7
           USCA11 Case: 20-14566           Date Filed: 08/09/2021        Page: 8 of 8



to warrant a reduction, De Leon had to show either that they were terminal or that

they diminished her ability to provide self-care in prison and that she is not

expected to recover from those conditions. See U.S.S.G. § 1B1.13, cmt. (n.1(A)).

She did not make that showing. Accordingly, she was not eligible for relief under

§ 3582(c)(1)(A), and the district court did not err in denying her motion.3

       AFFIRMED.




       3
          Because the district court lacked the authority to reduce De Leon’s sentence and did not
reach the § 3553(a) factors, we have no occasion to address those factors. Thus, De Leon’s case
is different from our recent decision in United States v. Cook, 998 F.3d 1180 (11th Cir. 2021), in
which the government conceded that extraordinary and compelling reasons existed, and we
vacated and remanded the case because the district court’s order did not indicate that it had
considered the § 3553(a) factors, which precluded meaningful appellate review.
                                                8